       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 1 of 42
                                                                                     United States Bankruptcy Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                    IN THE UNITED STATES BANKRUPTCY COURT                               September 10, 2021
                      FOR THE SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                               MCALLEN DIVISION

IN RE:                                            §
JOSE SR. TREVINO                                  §       CASE NO: 10-70594
and                                               §
TERESA TREVINO,                                   §       CHAPTER 13
       Debtors.                                   §
                                                  §
TERESA TREVINO                                    §
and                                               §
JOSE SR. TREVINO,                                 §
      Plaintiffs,                                 §
                                                  §
VS.                                               §       ADVERSARY NO. 13-7031
                                                  §
U.S. BANK TRUST, N.A.                             §
and                                               §
CALIBER HOME LOANS, INC.,                         §
       Defendants.                                §


                                  MEMORANDUM OPINION
       U.S. Bank Trust, N.A., as trustee for LSF8 Master Participation Trust, and Caliber Home

Loans, Inc. seeks summary judgment as to Teresa and Jose Trevino’s claims for compensation and

expenses as set forth in the application of Plaintiffs’ counsel for “Allowance of Compensation and

Reimbursement of Expenses” jointly filed by Kellett & Bartholow PLLC and Stone Curtis PLLC.

On July 15, 2021, the Court held a hearing. For the reasons stated herein, summary judgement is

granted against Kellett & Bartholow PLLC and Stone Curtis PLLC regarding their fees between

December 2013 and July 7, 2014. If Kellett & Bartholow PLLC and Stone Curtis PLLC carry

their burden at trial to show that their fees and expenses are reasonable and necessary for that time

period, they will be awarded no more than $1,837.50 in fees and $247.99 in expenses. Addition-

ally, as for Kellett & Bartholow PLLC and Stone Curtis PLLC’s fees between July 8, 2014, and

March 21, 2016, if they carry their burden at trial to show that their fees and expenses are
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 2 of 42




reasonable and necessary for that time period, they will be awarded no more than $28,105.00 in

fees and $1,871.56 in expenses. The remainder of U.S. Bank Trust, N.A., as trustee for LSF8

Master Participation Trust, and Caliber Home Loans, Inc.’s motion for summary judgment is de-

nied. Additionally, the Court denies Kellett & Bartholow PLLC and Stone Curtis PLLC’s request

for summary judgment that they are entitled to fees and costs for their defense of the fee applica-

tion.

        As required by Rule 56(f)(1), notice is hereby given to U.S. Bank Trust, N.A., as trustee

for LSF8 Master Participation Trust, and Caliber Home Loans, Inc. of the Court’s intention to

grant summary judgment for Kellett & Bartholow PLLC and Stone Curtis PLLC, finding that they

are entitled to recover reasonable and necessary attorneys’ fees pursuant to this Court’s prior judg-

ment awarding fees pursuant to 11 U.S.C. § 105(a) and 15 U.S.C. § 1692k(a)(3) and that in deter-

mining the necessity and reasonableness of their requested fees and expenses, there is no propor-

tionality analysis required in connection with Teresa and Jose Trevino’s damages award. U.S.

Bank Trust, N.A., as trustee for LSF8 Master Participation Trust, and Caliber Home Loans, Inc.

have twenty days from the entry of this Court’s accompanying order to respond to the Court’s

notice. Kellett & Bartholow PLLC and Stone Curtis PLLC are granted twenty days from the date

of U.S. Bank Trust, N.A., as trustee for LSF8 Master Participation Trust, and Caliber Home Loans,

Inc.’s response, if any, to reply. No other briefing will be accepted on the matter.

        A genuine dispute of material fact remains regarding the amount, necessity and reasona-

bleness of Kellett & Bartholow PLLC and Stone Curtis PLLC’s fees and expenses which will be

determined after a final trial on the merits.
         Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 3 of 42




                                               I.    BACKGROUND

1. On August 25, 2010, Jose Trevino (“Mr. Trevino”) and Teresa Trevino (“Ms. Trevino”), (to-
   gether, “Plaintiffs”) filed a voluntary petition for relief under chapter 13 of title 11 of the United
   States Code, commencing the above-captioned bankruptcy case (“Bankruptcy Case”).1

2. On August 25, 2010, Ellen Stone of The Stone Law Firm, P.C. (“Stone Firm”), in McAllen,
   Texas filed her “Bankruptcy Rule 2016(b) Disclosure and Application for Approval of Fixed
   Fee Agreement” (“Fixed Fee Agreement”) setting forth the services to be rendered by, and fees
   to be paid to Stone as counsel for the Trevinos in their Bankruptcy Case.2 The Fixed Fee
   Agreement specifically states that the fixed fee arrangement set forth therein “does not include
   . . . [r]epresentation of the Debtors in an adversary proceeding, either as a plaintiff or a defend-
   ant.”3

3. On August 26, 2010, the Court approved the Fixed Fee Agreement.4

4. On December 31, 2010, HSBC Mortgage Services, Inc. (“HSBC”), the holder of the loan on
   Plaintiffs’ residential property (“Property”), filed a proof of claim in Plaintiffs’ Bankruptcy
   Case (“Claim #21”).5

5. On July 24, 2013, HSBC filed its “Notice of Post-Petition Mortgage Fee, Expenses, and
   Charges” (“3002.1 Notice”),6 claiming that it paid, inter alia, certain 2010 ad valorem taxes on
   the Property in the amount of $2,933.83.7

6. On November 18, 2013, U.S. Bank Trust, N.A., as trustee for LSF8 Master Participation Trust
   (“USBT”) acquired Plaintiffs’ loan on the Property (“Loan”) from HSBC, and Caliber Home
   Loans, Inc. (“Caliber,” and together with USBT “Defendants”) began servicing the Loan.8
   That same day, USBT filed its “Transfer of Claim Other than for Security” (“Claim Transfer
   Notice”).9 The Claim Transfer Notice transferred Claim #21 from HSBC to USBT.10

7. On December 30, 2013, Plaintiffs filed the instant adversary proceeding.11




1
  Any reference to “Code” or “Bankruptcy Code” is a reference to the United States Bankruptcy Code, 11 U.S.C., or
any section (i.e. §) thereof refers to the corresponding section in 11 U.S.C. Citations to the Trevino’s bankruptcy case,
20-32883, shall take the form “Bankr. ECF No. __.” Bankr. ECF No. 1.
2
  Bankr. ECF No. 10.
3
  Id.
4
  Bankr. ECF No. 12.
5
  11-70475, Claim No. 21.
6
  Bankr. ECF No. 82.
7
  Id. at 1.
8
  ECF No. 341 at 1, 3.
9
  Bankr. ECF No. 90.
10
   Id.
11
   ECF No. 1.
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 4 of 42




8. On January 2, 2015, the servicing of Plaintiffs’ Loan was again transferred, this time to Select
   Portfolio Servicing, Inc.12

9. On February 25, 2015, Plaintiffs’ Loan was transferred by USBT to Wilmington Savings Fund
   Society, FSB, d/b/a Christiana Trust, as Indenture Trustee, for the CSMC 2015-RPL1 Trust,
   Mortgage-Backed Notes, Series 2015-RPL1.13

10. On March 12, 2015, Plaintiffs filed an amended complaint (“Amended Complaint”).14 The
    gravamen of Plaintiffs’ complaint was:

        HSBC’s 3002.1(c) Notice started a chain reaction that would have destroyed Plain-
        tiffs’ bankruptcy case and their ability to save their home from foreclosure. The
        chapter 13 Trustee filed a motion to dismiss the [Plaintiffs’] bankruptcy case be-
        cause payment of HSBC’s 3002.1(c) Notice would cause Plaintiffs’ chapter 13
        bankruptcy plan to be deficient. But for this lawsuit and emergency measures taken
        by Plaintiffs’ counsel, the 3002.1 Notice would have caused the [Plaintiffs’] case
        to be dismissed . . .15

11. On April 1, 2015, HSBC, USBT, and Caliber filed motions to dismiss Plaintiffs’ Amended
    Complaint.

12. On June 19, 2015, this Court ruled on those motions to dismiss, dismissing several of Plain-
    tiffs’ claims.16 This Court amended its order on July 31, 2015.17

13. On July 6, 2015, Claim #21 was transferred from USBT to Wilmington.18

14. On September 17, 2018, Kellett & Bartholow PLLC (“KB Firm”) and Stone Law Firm, P.C.
    (Stone Firm,” and together with KB Firm, “Applicants”), filed their “Amended Disclosure of
    Compensation of Attorneys for Debtors” (“Disclosure”), disclosing their fee arrangement with
    Plaintiffs.19 Attached to the Disclosure is an “Agreement for Employment and Power of At-
    torney,” by and between Plaintiffs, the KB Firm, and the Stone Firm.20 The Disclosure in-
    cludes a second attachment expressing a co-counseling agreement between the KB Firm and
    the Stone firm regarding the representation of Plaintiffs.21 The Disclosure was filed approxi-
    mately five years after the Applicants began representing Plaintiffs in this adversary proceed-
    ing and more than two years after Plaintiffs received their discharge in their Bankruptcy Case.



12
   ECF No. 341 at 8.
13
   Id.
14
   ECF No. 78.
15
   Id. at 4, ¶ 16.
16
   ECF No. 97.
17
   ECF No. 106.
18
   Bankr. ECF No. 117.
19
   Bankr. ECF No. 187.
20
   Id. at 4.
21
   Id. at 10.
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 5 of 42




15. On August 7, 2019, a trial was conducted on Plaintiffs’ remaining claims (“Trial”).22 The Trial
    ultimately concluded on October 1, 2019.23 At no time prior to the Trial did the KB Firm or
    the Stone Firm file an application in Plaintiffs’ Bankruptcy Case to be employed as special
    counsel for Plaintiffs in the adversary proceeding.

16. On January 31, 2020, the Court issued a memorandum opinion (“Trial Opinion”) and judgment
    (“Judgment”), denying Plaintiffs relief on numerous causes of action and denying Plaintiffs’
    claims for actual damages.24 The Court concluded, however, that Defendants violated the Fair
    Debt Collection Practices Act and committed an abuse of process by not withdrawing the
    3002.1 Notice during the period of time when Defendants owned Plaintiffs’ Loan. As a result,
    the Court found Defendants liable to Plaintiffs for $1,000 in statutory damages under the
    FDCPA and $9,000 in punitive damages. The Court further deemed Defendants liable for
    Plaintiffs’ reasonable and necessary attorneys’ fees and expenses pursuant to 11 U.S.C. §
    105(a) and 15 U.S.C. § 1692k(a)(3), in an amount to be determined following further proceed-
    ings.25

17. On May 15, 2020, Applicants filed their “Application of Plaintiffs’ Counsel for Allowance of
    Compensation and Reimbursement of Expenses” (“Fee Application”), seeking, collectively,
    $676,576.50 in attorneys’ fees and $67,121.59 in expenses, for a grand total of $743,698.09.26

18. On August 14, 2020, Defendants filed their objection to the Fee Application (“Fee Objection”),
    objecting to the Fee Application in its entirety.27

19. On August 31, 2020, Plaintiffs entered their notice of consent to entry by this Court of final
    orders on non-core matters28 and Defendants entered their notice of non-consent.29

20. On March 19, 2021, Defendants filed their “Motion for Summary Judgment as to Application
    of Plaintiffs’ Counsel for Allowance of Compensation and Reimbursement of Expenses”
    (“Motion”).30 Plaintiffs filed a response on April 16, 2021 (“Response”).31 Defendants filed
    their reply on April 23, 2021.32 Plaintiffs filed a sur-reply on April 30, 2021.33

21. On June 3, 2021, the Court held a hearing on the Motion.




22
   Aug. 7, 2019 Min. Entry.
23
   Oct. 1, 2019 Min. Entry.
24
   ECF No. 342.
25
   Id.
26
   ECF No. 374.
27
   ECF No. 390.
28
   ECF No. 393.
29
   ECF No. 392.
30
   ECF No. 428.
31
   ECF No. 430.
32
   ECF No. 431.
33
   ECF No. 434.
         Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 6 of 42




                 II.     JURISDICTION, VENUE, AND CONSTITUTIONAL AUTHORITY

         This Court holds jurisdiction pursuant to 28 U.S.C. § 1334 and now exercises its jurisdiction

in accordance with Southern District of Texas General Order 2012–6.34 Bankruptcy judges wield

constitutional authority to issue final orders and judgments for core proceedings but can only issue

reports and recommendations for non-core proceedings, unless the parties consent to the entry of

final orders or judgments on non-core matters.35 The instant action is a core proceeding. The appli-

cation of Plaintiffs’ counsel for allowance of compensation and reimbursement of expenses arises

under title 11,36 making this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B), and (O).

         Nevertheless, adjudication of Defendants’ Motion for Summary Judgment does not require

this Court to enter a final order or judgment because “[a] partial summary judgment is an interloc-

utory motion, and the constitutional limitations on the Court’s authority to enter final judgments

are not implicated.”37 This Court need only issue an interlocutory order or judgment to resolve

Defendants’ Motion and may do so even where the Court does not have authority to issue a final

order or judgment.38

         Finally, venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                III.     SUMMARY JUDGMENT STANDARD

     A. Federal Rule 56(c)




34
   In re: Order of Reference to Bankruptcy Judges, Gen. Order 2012–6 (S.D. Tex. May 24, 2012).
35
   See 28 U.S.C. §§ 157(b)(1), (c)(1); see also, e.g., Stern v. Marshall, 564 U.S. 462, 480 (2011); Wellness Int’l Net-
work, Ltd. v. Sharif, 135 S. Ct. 1932, 1938–40 (2015).
36
   See 28 U.S.C. § 157(b)(1).
37
   Olstowski v. Petroleum Analyzer Co. (In re Atom Instrument Corp.), 478 B.R. 252, 255 (Bankr. S.D. Tex. 2012)
(citing West v. Peterson (In re Noram Res., Inc.), 2012 Bankr. LEXIS 2991, at *3–4 (Bankr. S.D. Tex. July 2, 2012)).
38
   In re Atom Instrument Corp., 478 B.R. at255. The Advisory Committee Notes to Rule 60(b) of the Federal Rules
of Civil Procedure explain that “interlocutory judgments are not brought within the restrictions of this rule, but rather
they are left subject to the complete power of the court rendering them to afford such relief from them as justice
requires.” FED. R. CIV. P. 60(b) advisory committee's note.
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 7 of 42




        Federal Rule of Civil Procedure 5639 permits a party to move for summary judgment, “iden-

tifying each claim or defense—or the part of each claim or defense—on which summary judgment

is sought.”40 Rule 56 states that the Court “shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”41 A genuine dispute of material fact exists if the fact at issue could affect the

outcome of the case and based on the evidence, a reasonable jury could return a verdict for the

non-moving party.42

        A court is not to weigh summary judgment evidence, assess its probative value, or resolve

factual disputes.43 The facts must be reviewed with all “justifiable inferences” drawn in the non-

movant’s favor.44 Nevertheless, factual controversies will be resolved in a non-movant’s favor

“only when there is an actual controversy—that is, when both parties have submitted evidence of

contradictory facts.”45 Where the facts are undisputed and only questions of law exist, a court

must apply the appropriate law to the facts to determine whether the movant is entitled to judgment

as a matter of law.46

        Here, Applicants bear the burden of proof at trial to show that their requested fees are

reasonable and necessary. Accordingly, Defendants must show the absence of a genuine issue of

disputed fact that entitles them to judgment as a matter of law.47 If Defendants fail to meet this




39
   Incorporated by FED. R. BANKR. P. 7056 in adversary proceedings
40
    FED. R. CIV. P. 56(a) (emphasis added).
41
   Id.
42
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
43
   Williams v. Time Warner Operation, Inc., 98 F.3d 179, 181 (5th Cir. 1996).
44
   Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir.1998).
45
   Laughlin v. Olszewski, 102 F.3d 190, 193 (5th Cir.1996).
46
    Sheline v. Dun & Bradstreet Corp., 948 F.2d 174, 176 (5th Cir. 1991); see Barnes v. Allstate Ins. Co., 2014 WL
1457696, at *1 (E.D. La. Apr. 14, 2014) (“Because the facts are undisputed and this motion presents only a question
of law, resolution on summary judgment is appropriate.”).
47
   See Austin v. Kroger Tex., L.P., 864 F.3d 326, 335 (5th Cir. 2017).
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 8 of 42




burden, summary judgment must be denied.48 If successful, the burden shifts to Applicants. To

defeat summary judgment, Applicants must “identify specific evidence in the summary judgment

record demonstrating that there is a genuine dispute as to a material fact concerning the essential

elements of their case for which they will bear the burden of proof at trial,”49 and articulate pre-

cisely how the evidence supports their claims. If Applicants fail to meet this burden, summary

judgment in Defendants’ favor is appropriate.50

                                              IV.     ANALYSIS

         Defendants assert that they are entitled to summary judgment because (A) Applicants failed

to obtain court approval to represent Plaintiffs and failed to timely disclose their fee arrangements

with Plaintiffs; (B) Plaintiffs are not entitled to attorneys’ fees for defending the fee application; and

(C) Applicants’ fees are neither reasonable nor necessary because first, the hours expended by Ap-

plicants and the attorneys’ fees requested are disproportionate to the success Plaintiffs realized in

this adversary proceeding and second, that “special circumstances” justify denying the request for

fees entirely.

         In their sur-reply, Applicants urge this Court to summarily find in their favor, pursuant to

Federal Rule of Civil Procedure 56(f)(1), that Plaintiffs are entitled to recover their reasonable

attorneys’ fees and expenses of this litigation based on this Court’s prior award of fees and ex-

penses pursuant to 11 U.S.C. § 105(a) and 15 U.S.C. § 1692k(a)(3), which is the “law of the case.”

The only remaining disputed issue of fact, Applicants insist, is the dollar amount of Plaintiffs’

attorneys’ fees and costs. Applicants also ask this Court to find that no “proportionality analysis”



48
   United States v. $92,203.00 in U.S. Currency, 537 F.3d 504, 507 (5th Cir. 2008) (citing Little v. Liquid Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994)).
49
   Baranowski v. Hart, 486 F.3d 112, 119 (5th Cir. 2007) (citing Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
1429 (5th Cir. 1996) (en banc)).
50
   FED. R. CIV. P. 56(e); Celotex, 477 U.S. 317, 322–23 (1986); Tran Enters., LLC v. DHL Express (USA), Inc., 627
F.3d 1004, 1010 (5th Cir. 2011).
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 9 of 42




applies to this Court’s assessment of the amount of Plaintiffs’ attorneys’ fees in this case and that

Plaintiffs may recover their reasonable attorneys’ fees and expenses for defending their fee appli-

cation. The Court will consider each in turn.

A. Whether summary judgment is appropriate because Applicants failed to obtain court
   approval to represent Plaintiffs and failed to timely disclose their fee arrangements with
   Plaintiffs

         Defendants assert that the Fee Application should be denied entirely because Applicants

failed to timely obtain this Court’s approval of their employment to represent Plaintiffs in the

adversary proceeding and failed to timely disclose their fee arrangements with Plaintiffs.51 As

Defendants correctly articulate, “[t]he payment of attorney’s fees may be broken into two separate

sub-inquiries: (1) if the attorney has been properly employed and (2) if properly employed, if the

fees are reasonable.”52 Applicants failure to comply with a plethora of statutes and rules governing

the employment of counsel, Defendants continue, strips Applicants of any entitlement to a fee

award.53 Defendants conclude that Applicants have committed an abuse of process and as this

Court previously held, § 330(a)(1) does not permit the Court to award compensation to attorneys

not properly employed.54

         Section 327(e) of the Bankruptcy Code permits a trustee to employ an attorney to represent

a debtor for a specified special purpose. An attorney seeking employment must file an application

in compliance with Federal Rule of Bankruptcy Procedure 2014(a).55 The Fifth Circuit has held

that “failure to disclose [pursuant to Bankruptcy Rule 2014(a)] is sufficient grounds to revoke an




51
   ECF No. 429 at 2, 9, ¶¶ 1, 21.
52
   Lopez v. Portfolio Recovery Assocs., LLC (In re Lopez), 576 B.R. 84, 92 (Bankr. S.D. Tex. 2017) (quoting In re
Palacios, 2016 Bankr. LEXIS 249, at *11–12 (Bankr. S.D. Tex. Jan. 27, 2016)).
53
   ECF No. 429at 10, ¶ 23.
54
   Id. (citing In re Palacios, 2016 Bankr. LEXIS 249, at *14).
55
   FED. R. BANKR. P. 2014(a) (“An order approving the employment of attorneys . . . pursuant to § 327 . . . of the Code
shall be made only on application of the trustee or committee.”).
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 10 of 42




employment order and deny compensation.”56 Additionally, Local Rule 2014-1 requires that the

application contain the statement required by Bankruptcy Rule 2016(b) and § 329 of the Bank-

ruptcy Code. Lastly, retention of “special counsel in an individual chapter . . . 13 case for the

purpose of prosecuting a tort claim must be filed in a form as published on this Court’s website”

or “[l]eave from this [Local Rule] must be sought by a separate motion.”57

         It is undisputed that Applicants never filed an employment application and did not timely

file the required disclosures in Plaintiffs’ chapter 13 case.58 The parties disagree, however, over

whether Applicants were required to seek employment pursuant to 11 U.S.C. § 327 at the time the

adversary proceeding was filed on December 30, 2013.59 That is purely a matter of law, which the

Court can determine on summary judgment.60

         In essence, Applicants argue that Fifth Circuit case law in effect on December 30, 2013,

did not require a chapter 13 debtor’s attorney to be employed pursuant to 11 U.S.C. § 327.61 Nev-

ertheless, Applicants insist, this Court already found that Applicants are entitled to fees and costs

pursuant to 11 U.S.C. § 105(a) and 15 U.S.C. § 1692k(a)(3) and that decision is the law of the

case.62 The law-of-the-case doctrine “posits that when a court decides upon a rule of law, that

decision should continue to govern the same issue in subsequent stages in the same case.”63 There-

fore, this Court’s Trial Opinion and Judgment, Applicants contend, “resolves the outcome of the




56
   Wright v. Csabi (In re Wright), 578 B.R. 570, 581 (Bankr. S.D. Tex. 2017) (quoting I.G. Petroleum, L.L.C. v.
Fenasci (In re W. Delta Oil Co.), 432 F.3d 347, 355 (5th Cir. 2005)).
57
   BANKR. S.D. TEX. R. 2014-1(d).
58
   ECF No. 429 at 11, ¶ 24; ECF No. 430 at 6 (“[T]his Court has already authorized [Fee] The Applicants’ attorneys’
fees, notwithstanding the trial record’s undisputed evidence and testimony regarding [Fee] The Applicants’ lack of
employment and failure to timely file disclosures in Plaintiffs’ Chapter 13 case.”) (citing ECF No. 430-1 at 131–37).
59
   ECF No. 430 at 7.
60
   FED. R. CIV. P. 56(a).
61
   ECF No. 430 at 7.
62
   Id. at 5.
63
   Med. Ctr. Pharm. v. Holder, 634 F.3d 830, 834 (5th Cir. 2011).
          Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 11 of 42




present issue.”64 Applicants recognize that a court may revisit its prior decision, but that it should

only do so where extraordinary circumstances are present.65 The Court now turns to the law-of-

the-case doctrine.

     1. The law-of-the-case doctrine

          The law-of-the-case doctrine applies only to those issues actually decided by the court, not

those that could have been decided but were not.66 Even if an issue was decided, there are three

exceptions to the application of the doctrine.67 Those exceptions are: (i) the evidence at a subse-

quent trial is substantially different; (ii) there has been an intervening change of law by a control-

ling authority; or (iii) the earlier decision is clearly erroneous and would work a manifest injus-

tice.68

          a. Whether the law-of-the-case doctrine is applicable in this case

          First, this Court considers whether Applicants’ employment and entitlement to attorneys’

fees and costs were actually decided by this Court.69 Applicants point to this Court’s Judgement,

finding that reasonable and necessary attorneys’ fees and costs should be awarded under § 105(a)

and § 1692k(a)(3).70 Applicants additionally offer the trial transcript, arguing that this Court au-

thorized those fees and costs “notwithstanding the trial record’s undisputed evidence and




64
   ECF No. 430 at 5.
65
   Id. at 6.
66
   Lindquist v. City of Pasadena, 669 F.3d 225, 238–39 (5th Cir. 2012).
67
   United States v. Agofsky, 516 F.3d 283, 283 (5th Cir. 2008) (citing United States v. Matthews, 312 F.3d 652, 657
(5th Cir. 2002)).
68
   Id.
69
   See Windmill Run Assocs. v. Fannie Mae (In re Windmill Run Assocs.), 2017 Bankr. LEXIS 2254, at *12–13 (Bankr.
S.D. Tex. Aug. 11, 2017) (finding that the law-of-the-case doctrine was not applicable because the fees specifically
requested in the adversary proceeding at bar were not addressed in the court’s prior memorandum opinion, but that
nevertheless, recovery of fees was not permitted).
70
   ECF No. 430 at 5; ECF No. 341 at 16, 28, 40; ECF No. 342 at 2.
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 12 of 42




testimony regarding Applicants’ lack of employment and failure to timely file disclosures in Plain-

tiffs’ chapter 13 case.”71

        This Court’s Judgment orders that Plaintiffs should be awarded reasonable and necessary

attorneys’ fees and that Applicants must file a fee application within 30 days of entry of the Judg-

ment.72 This Court did not, however, decide whether Applicants’ failure to seek proper employ-

ment in this case foreclosed Applicants right to fees and costs, although the issue was presented at

trial.73 Therefore, the applicability of the law-of-the-case doctrine is limited to Plaintiffs’ entitle-

ment to fees and costs pursuant to § 105(a) and § 1692k(a)(3). The doctrine does not apply to the

issue of Applicants’ proper employment (or lack thereof) and how that impacts the reasonable and

necessary fees to which they are entitled. The Court now turns to the exceptions to the doctrine.

           i. No evidence substantially different than what was presented at Trial is now
              available

        Defendants’ Motion raises two issues that were presented at trial: (1) that Applicants failed

to timely file an employment application; and (2) that Applicants failed to timely file required

disclosures.74 No new or different evidence has been submitted to this Court.

          ii. Defendants do not argue that there was an intervening change of law by a con-
              trolling authority post-Trial

        Defendants do not contend that the law governing Plaintiffs’ entitlement to fees and costs,

§ 105(a) or § 1692k(a)(3), has changed since Trial.

         iii. This Court’s Judgment was not clearly erroneous and would not work a mani-
              fest injustice

        A court may revisit its prior decision in any circumstance, but “should be loathe to do so

in the absence of extraordinary circumstances such as where the initial decision was ‘clearly


71
   ECF No. 430 at 6.
72
   ECF No. 342 at 1–2.
73
   See ECF No. 430-1 at 131–37.
74
   ECF No. 430-1 at 131–37; ECF No. 429 at 9, ¶ 21.
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 13 of 42




erroneous and would work a manifest injustice.’”75 To determine whether this Court’s Judgment

was clearly erroneous, the Court will consider whether it was “dead wrong” to award reasonable

and necessary attorneys’ fees despite Applicants’ failure to follow the requirements for employ-

ment of special counsel set forth by the Bankruptcy Code, the Bankruptcy Rules, and this Court’s

Local Procedures.76

        “To be clearly erroneous, a decision must strike [the court] as more than just maybe or

probably wrong; it must be dead wrong.”77 The question is whether it was clearly erroneous to

award Plaintiffs fees and costs if Applicants were not properly employed and failed to timely file

required disclosures. If yes, then this Court must decide whether the Judgment works a manifest

injustice. Applicants are adamant that when this adversary proceeding commenced on December

30, 2013, case law in the Fifth Circuit and in most other districts in the country did not require a

chapter 13 debtor’s attorney to be employed pursuant to 11 U.S.C. § 327.78 Because it was not the

law at the time, Applicants conclude, it was not clearly erroneous for this Court to award attorneys’

fees and costs.

               a) When the underlying adversary proceeding was filed, it was not readily ap-
                  parent from case law that an employment application was required
        This Court’s In re Wright decision makes clear that “[s]pecial counsel acting on behalf of

a debtor or the estate must seek lawful employment from this Court while simultaneously follow-

ing the required Bankruptcy Rules.”79 However, because this adversary proceeding was filed four

years before In re Wright was issued, a survey of relevant law in existence on December 30, 2013,

is necessary. Fifth Circuit case law on whether a chapter 13 debtor’s attorney must be employed


75
   Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817 (1988) (quoting Arizona v. California, 460 U.S.
605, 618 n.8 (1983)).
76
   Id.
77
   Id.
78
   ECF No. 430 at 7.
79
   578 B.R. 570, 580–81 (Bankr. S.D. Tex. 2017).
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 14 of 42




pursuant to § 327 when this adversary proceeding was filed is scant. Only two cases provide

guidance.

        In re Gutierrez found that § 327 is applicable only when professionals are retained by a

trustee, not when retained by the debtor.80 The court further held that a chapter 13 debtor’s attorney

could be paid from estate property “even though clearly not retained by ‘the trustee’ (and so clearly

not bound by section 327(a)).”81 In In re Powell, the court held that §§ 327(a) and (e) apply only

to the trustee and not to a chapter 13 debtor, because a chapter 13 debtor does not have the same

rights and responsibilities as a trustee.82

        Courts around the country, then as now, are split on the issue. For example, in contrast to

In re Gutierrez and In re Powell, in In re Moore, the court held that “only those attorneys who are

employed pursuant to § 327 may receive compensation from the estate.”83 In In re Goines, the

court held that the word “trustee” in § 327(e) included a chapter 13 debtor-in-possession and thus,

a chapter 13 debtor had a duty to file an application to employ special counsel.84 Solely based on

the Fifth Circuit case law cited above and the broader split in the courts over the issue, it was not

readily apparent in 2013 that an employment application had to be filed.

               b) Plaintiffs were required by the Local Rules to file an application to employ
                  special counsel in this case
        Local rules also control employment application requirements. When lawyers appear be-

fore this Court, they are required to be familiar with the Southern District of Texas Bankruptcy

Local Rules and to follow those rules scrupulously.85 Local Rule 2014-1(d) as currently worded

was in effect in 2013. That rule requires that an application to retain special counsel for the purpose


80
   309 B.R. 488, 500 (Bankr. W.D. Tex. 2004).
81
   Id.
82
   314 B.R. 567, 569–70 (Bankr. N.D. Tex. 2004).
83
   312 B.R. 902, 909 (Bankr. N.D. Ala. 2004).
84
   465 B.R. 704, 706 (Bankr. N.D. Ga. 2012).
85
   In re Wright, 578 B.R. at 575–76.
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 15 of 42




of filing a tort claim in an individual chapter 13 case be filed using the form on the Court’s website

or that leave from Local Rule 2014-1(d) be sought in a separate motion.86 Defendants maintain

that this rule was applicable to Applicants because nearly all of their claims against Defendants

sounded in tort.87 Applicants, conversely, argue that the original complaint did not contain any

tort actions, that Defendants provided no evidence that the Court’s website contained a form for

employment pursuant to § 327(e), as opposed to § 328(a),88 and that the Local Rule conflicted with

Fifth Circuit case law at the time.89

         Applicants are incorrect that Plaintiffs’ original complaint did not contain any tort claims.

Plaintiffs’ complaint alleged an abuse of process,90 which is a claim sounding in tort.91 Moreover,

even if the Southern District of Texas Bankruptcy Court’s website did not contain a form to employ

counsel pursuant to § 327(e), Plaintiffs were not excused from complying with Local Rule 2014-

1(d). That rule did not specify that applications were required solely for those seeking employment

under § 328(a). Lastly, Applicants point this Court to Kinsley, which holds that local rules have

the force of law, provided there is no conflict with the Constitution, the Supreme Court, or a stat-

ute.92 Applicants’ grievance with the rule is that it conflicted with the case law of certain trial

courts in the Fifth Circuit, not the Constitution, the Supreme Court, or a statute.93 Additionally,

Federal Rule of Bankruptcy Procedure 9029, states:


86
   BLR 2014-1(d). The Bankruptcy Local Rules that governed this adversary proceeding became effective October 7,
2013.
87
   ECF No. 429 at 11.
88
   Applicant’s sur-reply states, “the only form K&B can find on the website for the Bankruptcy Court for the Southern
District of Texas is an “Application to Employ [Name of Law Firm] as Special Litigation Counsel Pursuant to 11
U.S.C. § 328(a)” for employment on a contingency fee basis. Plaintiffs did not employ K&B on a contingency basis
pursuant to 11 U.S.C. § 328(a) for this adversary proceeding.” ECF No. 434 at 3 n.2.
89
   ECF No. 434 at 3 n.2.
90
   ECF No. 1 at ¶¶ 88–94.
91
   Allred v. Moore & Peterson, 117 F.3d 278, 284 (5th Cir. 1997) (“The essential elements of abuse of process, as the
tort has developed, have been stated to be: first, an ulterior purpose, and second, a willful act in the use of the process
not proper in the regular conduct of the proceeding.”).
92
   ECF No. 434 at 3 n.2 (citing Kinsley v. Lakeview Regional Med. Ctr., LLC, 570 F.3d 586, 589 (5th Cir. 2009)).
93
   ECF No. 430 at 7 (citing In re Gutierrez, 309 B.R. at 499–500; In re Powell, 314 B.R. at 569–70).
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 16 of 42




         Each district court . . . may make and amend rules governing practice and procedure
         in all cases and proceedings within the district court’s bankruptcy jurisdiction
         which are consistent with—but not duplicative of—Acts of Congress and these
         rules and which do not prohibit or limit the use of the Official Forms.
Nothing in Kinsley, the case cited by Applicants, nor Bankruptcy Rule 9029, specifies that a local

rule in conflict with case law at the trial court level voids the local rule. Despite the muddiness of

the case law at the time, the Local Rules required an employment application in this adversary

proceeding. Nevertheless, does Applicants’ failure to file that application make the portion of this

Court’s Judgment awarding reasonable and necessary fees and costs “dead wrong?”94 This Court

thinks not.

               c) Despite Plaintiffs’ failure to adhere to the Local Rules, this Court’s decision
                  to award reasonable and necessary attorneys’ fees was not “dead wrong”
         Counsel that fails to strictly adhere to the provisions and rules governing employment and

disclosure of special counsel proceeds at one’s own risk.95 Courts in the Fifth Circuit have pre-

cluded attorneys from recovering fees where strict adherence was not observed. 96 Nevertheless,

courts have broad discretion in awarding and denying fees paid in connection with bankruptcy

proceedings.97 As recognized in In re Zars, “part of the judge’s discretion in [awarding attorney’s




94
   See United States v. Slanina, 359 F.3d 356, 358 (5th Cir. 2004) (quoting Hopwood v. Texas, 236 F.3d 256, 272–73
(5th Cir. 2000)).
95
   See In re W. Delta Oil Co., 432 F.3d at 355.
96
   In re Owsley, 2021 Bankr. LEXIS 895, at *13–14 (Bankr. S.D. Tex. Apr. 5, 2021) (denying counsel’s request for
pre-employment fees where the employment application did not adhere to § 327(e), Local Rule 2014-1(a), or Local
Rule 2014-1(b)); In re Am. Hous. Found., 2014 Bankr. LEXIS 2411, at *17 (Bankr. N.D. Tex. June 3, 2014) (“The
Bankruptcy Code does not authorize the payment of a professional whose employment has not been authorized.”)
(citing first 11 U.S.C. §§ 327, 328; then citing In re Monument Auto Detail, Inc., 226 B.R. 219, 224–25 (B.A.P. 9th
Cir. 1998) (“Court approval of the employment of counsel for a debtor in possession is the sine qua non to counsel
getting paid. Failure to obtain court approval of a professional in accordance with § 327 and Rule 2014 precludes the
payment of fees.”)); Decloutte v. Austin (In re Decloutte), 2018 Bankr. LEXIS 1869, at *40–43 (Bankr. S.D. Tex.
June 20, 2018) (denying counsel’s nunc pro tunc application because it failed to strictly comply with Local Rule 2014-
1(b) and counsel’s application for compensation because, inter alia, counsel was not employed pursuant to § 327(e)).
97
   Arnes v. Boughton (In re Prudhomme), 43 F.3d 1000, 1003 (5th Cir. 1995); In re Anderson, 936 F.2d 199, 204 (5th
Cir. 1991) (“It is well established law that, absent compliance with the Bankruptcy Code and Rules, an attorney has
no absolute right to an award of compensation. This is particularly true when an attorney fails to seek prior approval
of employment or fee distribution. However, the bankruptcy court is one of equity and thus has broad equitable—and
hence discretionary—powers to award attorney’s fees.”).
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 17 of 42




fees] includes the power to deny attorney’s fees or order their disgorgement when attorneys do not

file Rule 2016(b) statements as the Code requires.”98 No provision of the Bankruptcy Code re-

quires a judge to deny attorneys’ fees where an attorney failed to abide by § 329. Additionally, an

attorney’s failure to abide by Rule 2016 revokes the attorney’s “right to compensation, but the

bankruptcy judge still has the discretion to authorize an application for an amount of compensation

tailored to the circumstances of the case.”99 If Applicants’ involvement in this case does not go

against the policy objectives of the relevant employment and disclosure provisions, then, in an

exercise of discretion, this Court finds it appropriate to award at least some fees and costs.

        The standards for employment of special counsel serve a gatekeeping function. Enacted

in 1978, § 327 was part of the Bankruptcy Reform Act which aimed to “eliminate the abuses and

detrimental practices that had been found to prevail. Among such practices was the cronyism of

the ‘bankruptcy ring’ and attorney control of bankruptcy cases.”100 The House Report noted that

“in practice . . . the bankruptcy system operates more for the benefit of attorneys than for the

benefit of creditors.”101 To combat that cronyism, § 327(e) requires that the employment of special

counsel be “in the best interest of the estate” and that the “attorney does not represent or hold any

interest adverse to the debtor or to the estate with respect to the matter on which such attorney is

to be employed.” Section 327 in conjunction with the other strict standards for employment of

professional persons102 prioritize avoiding conflicts of interest between special counsel, the estate,

the debtor, and the trustee.103 Those standards also “enable the court to control administrative



98
   434 B.R. 421, 433 (Bankr. W.D. Tex. 2010).
99
   Id. (citing In re Fricker, 131 B.R. 932, 944 (Bankr. E.D. Pa. 1991)).
100
    In re Aladdin Petroleum Co., 85 B.R. 738, 740 (Bankr. W.D. Tex. 1988) (citing H.R. No. 595, 95th Cong. 2d Sess.
92, reprinted in 1978 U.S. Code Cong. & Admin. News 5787, 5963, 6053 (1977).
101
    Id.
102
    E.g., 11 U.S.C. § 329; FED. R. BANKR. P. 2014(a), 2016(a)–(b).
103
    In re Consolidated Bancshares, Inc., 785 F.2d at 1256 (stating, “[t]o prevent conflicts, the [Bankruptcy] Code
provides several checkpoints” and pointing to § 329 and Federal Rule of Bankruptcy Procedure 2016(b)).
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 18 of 42




expenses and to prevent those performing work without the necessary authority from being ‘offi-

cious intermeddler[s] or gratuitous volunteer[s].’”104 Considering the policy behind the relevant

provisions, this Court assesses whether Applicants’ involvement in this case violates those poli-

cies.

            1) Employment of special counsel was in the best interest of the estate

        First, employment of special counsel must be in the best interest of the estate. The “best

interest of the estate” is not defined by the Bankruptcy Code.105 Thus, to determine whether em-

ployment of special counsel is in the best interest of the estate, a court must consider whether the

employment would help the debtor-in-possession to maximize the estate to pay creditors.106 Em-

ployment of special counsel “must be for the benefit of the estate and not merely for the personal

benefit of the debtor.”107 Here, Applicants’ representation of Plaintiffs in this matter was in the

best interest of the estate. As a result of Defendants’ 3002.1 Notice, the trustee filed a motion to

dismiss Plaintiffs’ bankruptcy case for failure to propose a feasible plan.108 Engagement of Ap-

plicants and the filing of this adversary proceeding allowed Plaintiffs to submit a feasible plan,

disburse a total of $105,877.52 to creditors—$24,590.43 of that to unsecured creditors109—and

receive a discharge.110 Accordingly, despite the lack of an employment application, engagement

of special counsel was in the best interest of the bankruptcy estate.

                   2) Applicants did not conceal their involvement in this case




104
    In re Wright, 578 B.R. at 581 (quoting In re Sound Radio, Inc., 145 B.R. 193, 202 (Bankr. D.N.J. 1992)).
105
    In re Garcia, 2016 Bankr. LEXIS 4442, at *26 (Bankr. S.D. Tex. Dec. 22, 2016) (quoting In re Lyons, 439 B.R.
401, 405 (Bankr. S.D. Tex. 2010)).
106
    Id. at *26–27 (citing In re Johnson, 433 B.R. 626, 638 (Bankr. S.D. Tex. 2010)).
107
    Id. (quoting In re Johnson, 433 B.R. at 639).
108
    ECF No. 341 at 6.
109
    Bankr. ECF No. 182 at 3.
110
    Bankr. ECF No. 139.
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 19 of 42




        Second, Applicants never attempted to conceal their involvement in this adversary pro-

ceeding. Both Plaintiffs’ original complaint and Amended Complaint are signed by Karen L. Kel-

lett (“Kellett”) of the KB Firm and list Theodore O. Bartholow, III, of the KB firm, and Ellen Stone

of the Stone Firm as “Attorneys for Plaintiffs.”111 Thus, from the outset of the adversary proceed-

ing, Applicants’ involvement was known.

        Moreover, the facts in this case are easily distinguished from In re Wright, where this Court

found that the attorneys there were liable for flagrant and willful violations of the employment

provisions relevant here: §§ 327(e) and 329 and Bankruptcy Rule 2014.112 In that case, one attor-

ney applied, and was approved, to represent a chapter 13 debtor as special counsel.113 Two years

later, that attorney was awarded fees from a settlement in the case and this Court ordered the at-

torney to deliver the remainder of the proceeds to the chapter 13 trustee. 114 Instead, the attorney

wire transferred large sums to two other attorneys, despite never disclosing a fee-sharing agree-

ment.115 Only after the debtor initiated an adversary proceeding seeking, inter alia, disgorgement

of unauthorized fees, did special counsel file a motion for leave to amend his employment appli-

cation and disclose his agreement with the other two attorneys.116

        Here, neither firm hid their involvement in this case. In addition to signing the original

and Amended Complaint, the Fee Application discloses the fees and costs incurred by each firm.117

Additionally, although Applicants’ Disclosure was untimely filed, it was filed nearly one year

before the Trial took place and nearly a year and a half before this Court’s Judgment was entered,



111
    ECF No. 1. At the time the original complaint and Amended Complaint were filed, Kellett & Bartholow PLLC
was Armstrong Kellett Bartholow PLLC. ECF No. 430-1 at 2, ¶ 2.
112
    578 B.R. at 589–90.
113
    Id. at 578.
114
    Id.
115
    Id.
116
    Id. at 576, 579.
117
    ECF No. 374.
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 20 of 42




unlike in In re Wright where no disclosures were submitted to the Court until after the debtor

sought disgorgement.

                   3) Applicants’ interest was not adverse to Plaintiffs’ interest

         Third, there is no evidence in the record that Applicants had any interest adverse to Plain-

tiffs. Section 327(e), unlike subsection (a), does not require special counsel to be “disinterested;”

it requires that special counsel does not have any interest adverse to the debtor.118 An adverse

interest arises when special counsel has an “economic interest that tends to lessen the value of the

debtor’s estate, or creates an actual or potential dispute in which the estate is a rival claimant.”119

Applicants’ Response indicates that the KB Firm had no prior relationship with Plaintiffs, the

chapter 13 trustee, or the US Trustee before it started representing Plaintiffs in 2013.120 In response

to questioning by Defendants’ counsel at Trial, Kellett stated that that she was retained by Plaintiffs

sometime in 2013121 and that she may have entered into a different fee agreement with Plaintiffs

regarding litigation over taxes against a different defendant, but could not recall the matter or

whether a fee agreement was actually entered.122 The Stone Firm was representing Plaintiffs in

their underlying bankruptcy case and continued representing them in this adversary proceeding.123

Moreover, Defendants’ Motion does not allege that Applicants held any adverse interests. Con-

clusively, the Court finds that Applicants did not have interests adverse to Plaintiffs or the bank-

ruptcy estate.

              4) Applicants never sought or received money from Plaintiffs or
       the bankruptcy estate and did not blatantly disregard direct orders from this Court


118
    In re Garcia, 2016 Bankr. LEXIS 4442, at *33.
119
    In re Jackson, 484 B.R. 141, 154 (Bankr. S.D. Ted. 2012); see also In re W. Delta Oil Co., 432 F.3d at 357
(“[S]pecial counsel employed under § 327(e) need only avoid possessing interests adverse to the debtor or to the estate
with respect to the matter on which such attorney is to be employed.”).
120
    ECF No. 430 at 10.
121
    ECF No. 332 at 6:7–10:1.
122
    Id. at 7:22–9:24.
123
    Bankr. ECF No. 10.
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 21 of 42




         Fourth, Applicants never received money from Plaintiffs or the bankruptcy estate and did

not ignore express orders from this Court. Applicants’ dealings in this case are distinguishable

from those in In re Wright and Palacios. In In re Wright, the plaintiff, identifying the disbursed

funds as estate property, demanded that the two undisclosed attorneys return the disbursements

from special counsel.124 Two of the attorneys complied, several months after the demand was sent;

the last attorney never returned the money and a judgment was entered against him.125 In another

case, Palacios, special counsel requested fees from the debtor’s estate, but blatantly and willfully

disregarded this Court’s admonishment that compliance with Local Rule 2014-1 was absolutely

required.126 Special counsel’s actions alerted this Court that “something foul [was] indeed

afoot.”127

         While Applicants’ actions in this case were irresponsible, they were not so egregious. Un-

like the attorneys in In re Wright, there is an absence of evidence in the record that Applicants

received any money from Plaintiffs’ bankruptcy estate not belonging to them or that Applicants

have shared any money with counsel not identified in Plaintiffs’ Amended Complaint or other

court filings.128 Moreover, unlike the attorney in Palacios, there is an absence of evidence in the

record that Applicants received unqualified instructions from this Court to comply with all relevant

employment provisions, yet blatantly and willfully disregarded those instructions.

         This Court recognizes that Applicants failed to comply with Local Rule 2014-1. Appli-

cants’ failure to comply with that rule is in no way excused merely because this Court did not

explicitly order Applicants to comply; their compliance was required absent any admonishment


124
    578 B.R. at 578.
125
    Id. See also Min. Entry November 27, 2018.
126
    2016 Bankr. LEXIS 249, at *43–44.
127
    Id.
128
    See ECF No. 330, at 217:3–17. Ms. Trevino testified that she understood herself and her husband, Mr. Trevino,
would be responsible for paying attorneys’ fees as a result of this adversary proceeding, but that they did not have the
ability to pay those fees in the event they were unsuccessful in the litigation. See also Case No. 10-70594.
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 22 of 42




from this Court. And while that failure impacts the reasonableness of Applicants’ fees, this Court

finds that Applicants’ actions are distinguishable from those in In re Wright and Palacios, war-

ranting this Court’s discretion in favor of awarding Applicants at least some attorneys’ fees and

costs after a final trial on the merits.

        As explained above, this Court has discretion to determine whether to award or deny com-

pensation despite counsel’s failure to comply with the applicable employment and disclosure pro-

visions. Although failure to comply revokes an attorney’s right to compensation and is a sufficient

basis for a court to deny compensation, nothing dictates that a court mandatorily do so. Thus, this

Court finds that its decision to award reasonable and necessary attorneys’ fees was not clearly

erroneous.

               d) This Court’s Judgment would not work a manifest injustice
        To determine whether the Judgment would work a manifest injustice, the Court must de-

cide whether its decision, if left unchanged, would cause an inequitable result and be out of line

with applicable policy.129 Whether a court’s decision works a manifest injustice is a case-by-case

inquiry.130 Establishing a manifest injustice is a high hurdle;131 “a showing of [such] requires that

there exists a fundamental flaw in the court’s decision that without correction would lead to a result

that is both inequitable and not in line with applicable policy.”132 As explored in detail above,

awarding reasonable and necessary attorneys’ fees in this case is in line with applicable policy.

Additionally, it is not inequitable. This Court previously found Caliber and USBT liable for abuse

of process and found Caliber liable for violations of the FDCPA.133 Pursuant to fee-shifting stat-

utes, 11 U.S.C. § 105(a) and 15 U.S.C. § 1692k(a)(3), this Court also found Defendants liable for


129
    Bender Square Partners v. Factory Mut. Ins. Co., 2012 U.S. Dist. LEXIS 74709, at *12 (S.D. Tex. May 27, 2012).
130
    Id.
131
    Id. at *13 (citing Westerfield v. U.S., 366 Fed. Appx. 614, 619 (6th Cir. 2010).
132
    Id. (quoting Alvarado v. Tex. Rangers, 2005 U.S. Dist. LEXIS 11851, at *7 (W.D. Tex. June 14, 2005)).
133
    ECF No. 342 at 1.
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 23 of 42




attorneys’ fees and costs.134 Ordering Defendants to pay Plaintiffs’ attorneys’ fees and costs is not

inequitable because it is based on Defendants’ liability, not Plaintiffs or Applicants’ failure to

comply with the applicable employment and disclosure procedures.

         Accordingly, as a matter of law, Defendants’ request for summary judgment on the basis

that Applicants failed to obtain court approval to represent Plaintiffs and to timely disclose their

fee agreement with Plaintiffs is denied.

B. Whether Applicants are entitled to attorneys’ fees for defending the fee application

         At a hearing on Plaintiffs’ motion for a protective order related to Applicants’ defense of

their Fee Application, this Court granted Applicants’ request to supplement the Fee Application to

include matters related to the motion for protective order.135 Defendants anticipatorily argue they

are entitled to summary judgment “to the extent” Applicants supplement their Fee Application to

include fees and expenses related to their defense of the Fee Application.136 Defendants admit that

no such application has been filed yet, but they anticipate one is forthcoming.137 In their sur-reply,

Applicants urge this Court to summarily find that Applicants may recover their reasonable attor-

neys’ fees and expenses for defending their Fee Application, pursuant to Rule 56(f)(1).138 No

supplemental fee application has yet been filed; thus, this issue is not justiciable.

         For Defendants’ request to be justiciable, it must be ripe.139 An action is not ripe unless an

actual controversy exists.140 “[A]n actual controversy exists where ‘a substantial controversy of

sufficient immediacy and reality [exists] between parties having adverse legal interests.’”141



134
    Id. at 2.
135
    Dec. 21, 2021 Min. Entry.
136
    ECF No. 429 at 12, ¶ 26.
137
    Id.
138
    ECF No. 434 at 3.
139
    Orix Credit Alliance, Inc. v. Wolfe, 212 F.3d 891, 896 (5th Cir. 2000).
140
    Id.
141
    Id. (quoting Middle S. Energy, Inc. v. City of New Orleans, 800 F.2d 488, 490 (5th Cir. 1986)).
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 24 of 42




Because no supplemental fee application has been filed, no actual controversy exists. Any decision

by this Court at this point would constitute a constitutionally prohibited advisory opinion.142

         Accordingly, Defendants’ request for entry of summary judgment on the basis that Appli-

cants’ eventual request for fees and expenses resulting from their defense of the Fee Application

be denied summarily is denied.

C. Whether the Applicants’ fees are reasonable and necessary

         In its Judgment, this Court awarded reasonable and necessary attorneys’ fees and expenses.

The Fee Application requests a total of $676,576.50 in fees and $67,121.59 in expenses between

the KB Firm and the Stone Firm.143 Defendants dispute that the fees requested are reasonable and

necessary, contending that (1) the results obtained do not support the fees requested and (2) the

claims raised were not complex or novel, and the time spent litigating them was unreasonable.144

Defendants do not challenge the necessity and reasonableness of the $67,121.59 in Applicants’

combined expenses in the portion of their Motion relevant to this part of the Memorandum Opin-

ion. Those expenses are not considered herein.

         Plaintiffs bear the burden of proof at trial to demonstrate that the attorneys’ fees requested

are reasonable as to the hours expended and rates charged.145 The Fifth Circuit employs the lode-

star method in calculating attorneys’ fees.146 The lodestar is calculated by multiplying the number

of hours reasonably expended by the prevailing hourly rate in the community for similar work.147

The lodestar is then adjusted up or down depending on the respective weight of the twelve factors


142
    Flast v. Cohen, 392 U.S. 83, 96 (1968) (“And it is quite clear that the oldest and most consistent thread in the
federal law of justiciability is that the federal courts will not give advisory opinions.”) (internal quotation marks and
citations omitted).
143
    ECF No. 374 at 1–2.
144
    ECF No. 429 at 13–20.
145
    Hensley v. Eckerhart, 461 U.S. 424, 433 (1983), superseded, in part, by statute, Prison Litigation Reform Act of
1995, Pub. L. No. 104-134, 110 Stat. 1321.
146
    Transamerican Nat. Gas Corp. v. Zapata P’ship (In re Fender), 12 F.3d 480, 487 (5th Cir. 1994).
147
    Id.
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 25 of 42




outlined in Johnson v. Georgia Highway Express, Inc.148 The lodestar may be adjusted only as to

those Johnson factors not already taken into account by the lodestar.149 The four Johnson factors

already reflected in the lodestar calculation are: the novelty and complexity of the issues, the spe-

cial skill and experience of counsel, the quality of the representation, and the results obtained from

the litigation.150 Bankruptcy courts wield “‘considerable discretion’ when determining whether

an upward or downward adjustment of the lodestar is warranted.”151

         Defendants may satisfy their summary judgment burden by pointing out to the Court the

absence of evidence sufficient to sustain Applicants’ evidentiary burden as to a required element

of Applicants’ claim, i.e. that the hours expended and the rates charged are reasonable and neces-

sary.152 If Defendants fail to meet this burden, summary judgment must be denied.153 Conversely,

if Defendants succeed, then Applicants “must identify specific evidence in the summary judgment

record demonstrating that there is a genuine dispute as to a material fact concerning the essential

elements of their case for which they will bear the burden of proof at trial.”154 If Applicants fail

to meet this burden, summary judgment in Defendants’ favor is appropriate.155

      1. Whether the results obtained by Plaintiffs support Applicants’ request for fees

         Defendants attempt to illustrate two points: (1) that the hours expended by Applicants and

the attorneys’ fees requested are not reasonable because they are disproportionate to the success




148
    Id. (citing Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974)).
149
    Id. (citing Shipes v. Trinity Indus., 987 F.2d 311, 319–20 (5th Cir. 1993)).
150
    In re Pilgrim’s Pride Corp., 690 F.3d 650, 656 (5th Cir. 2012) (citing In re Fender, 12 F.3d at 488).
151
    Id. (citing Cahill v. Walker & Patterson, P.C., 428 F.3d 536, 540 (5th Cir. 2005)).
152
    See Celotex Corp., 477 U.S. at 325.
153
    United States v. $92,203.00 in U.S. Currency, 537 F.3d 504, 507 (5th Cir. 2008) (citing Little v. Liquid Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994)).
154
    Baranowski v. Hart, 486 F.3d 112, 119 (5th Cir. 2007) (citing Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
1429 (5th Cir. 1996) (en banc)).
155
    FED. R. CIV. P. 56(e); Celotex, 477 U.S. at 322–23; Tran Enters., 627 F.3d at1010.
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 26 of 42




Plaintiffs realized in this adversary proceeding; and (2) that “special circumstances” justify deny-

ing the request for fees entirely. The Court takes each in turn.

        a. Whether Applicants’ attorneys’ fees are proportionate to the results obtained

        Defendants first cite Hensley for the proposition that a plaintiffs’ partial or limited success

in litigation dictates the reasonableness of hours expended.156 In Hensley, the Supreme Court held

that where a plaintiff obtains excellent results at trial, the plaintiff’s attorney should be fully com-

pensated, even if the plaintiff was not successful on every contention raised.157 However, the Court

continued, where “a plaintiff has achieved only partial or limited success, the product of hours

reasonably expended on the litigation as a whole times the reasonable hourly rate may be an ex-

cessive amount. This will be true even where the plaintiff’s claims were interrelated, nonfrivolous,

and raised in good faith.”158 Defendants additionally cite Migis, wherein the Fifth Circuit reversed

an award of attorneys’ fees because it was six and a half times the damages award amount.159

             i. There is no requirement in the Fifth Circuit that an attorneys’ fees award be
                proportional to the amount of damages awarded

        To demonstrate disproportionality, Defendants point to Plaintiffs’ damages award totaling

$10,000—$1,000 in damages under the FDCPA and $9,000 in punitive damages—comparing it to

the $676,575.50160 billed solely in attorneys’ fees, not including costs.161 Where the Fifth Circuit

reduced attorneys’ fees that were only six and a half times more than a plaintiff’s damages award,




156
    ECF No. 429 at 13, ¶ 29.
157
    461 U.S. at 435.
158
    Id. at 436.
159
    Gurule v. Land Guardian, Inc., 912 F.3d 252, 259 (5th Cir. 2018) (discussing Migis v. Pearle Vision, Inc., 135
F.3d 1041, 1048 (5th Cir. 1998)).
160
    In the Fee Application, the KB Firm requests $641,737 in fees and the Stone Firm requests $34,839.50 in fees, for
a total of $676,576.50. ECF No. 374 at 1–2. However, Defendants’ Motion for Summary Judgment calculates the
total at $676,575.50, one dollar short of the sum requested in the Fee Application. ECF No. 429 at 14, ¶ 30. This
creates a fact issue that can only be resolved after a final trial on the merits.
161
    ECF No. 429 at 14, ¶ 30.
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 27 of 42




Defendants contend, “attorneys’ fees that are 67 times greater than damages practically mandate

reduction under the principle of proportionality.”162

          Defendants’ proportionality argument does not satisfy their burden. Fifth Circuit case law

does not require proportionality between a damages award and attorneys’ fees. In Gurule, the

Fifth Circuit said that it “has consistently emphasized that there is no per se requirement of pro-

portionality in an award of attorney’s fees.” The Court continued that its decision in Migis “[did]

not impose a strict proportionality requirement” and that “the key flaw in Migis was that the district

court’s meager 10% reduction of the fee award . . . failed to adequately consider just how limited

the plaintiff’s success was.”163 Additionally, the Fifth Circuit in Davis expressly stated that attor-

ney’s fees must be reasonable, although they “need not be proportionate to the minimal statutory

damages in FDCPA cases.”164

          Accordingly, Defendants’ request for entry of summary judgment on the basis that Appli-

cants’ fees are not proportionate to the damages awarded to Plaintiffs in the underlying suit is

denied.

             ii. The amount of Plaintiffs’ damages award is not a measure of overall success
                 and cannot be the sole basis for reduction of Applicants’ fees and expenses

          While the cases cited by Defendants do not stand for a proportionality requirement, De-

fendants are correct that they stand for the proposition that the Court must consider Plaintiffs’

overall success in determining the reasonableness of any attorneys’ fee award. Defendants point

to this Court’s “Amended Memorandum Opinion,” resolving Defendants’ motion to dismiss

(“MTD Opinion”), dismissing several of Plaintiffs’ causes of action and declare that “Applicants

consistently sought to concoct alternative theories and factual bases for liability, none of which


162
    Id.
163
    Gurule, 912 F.3d at 259 (internal quotation marks and citations omitted).
164
    Davis v. Credit Bureau of the South, 908 F.3d 972, 977 (5th Cir. 2018).
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 28 of 42




survived dismissal.”165 Defendants also discuss this Court’s Judgment, stating that “the Court

denied most of [Plaintiffs’] claims and found that they sustained no actual damages.”166

        However, a cursory review of this Court’s MTD Opinion demonstrates that several claims

survived dismissal and those that survived were the reason for the Trial. Second, Defendants don’t

quantify “most of [Plaintiffs’] claims” in any definite terms. Based on this Court’s review of

Plaintiffs’ Amended Complaint, the MTD Opinion, and the Judgment, of Plaintiffs’ 21 claims,

some related only to HSBC who is not a defendant in this instant proceeding, four were withdrawn,

several more were dismissed, four were denied in whole or in part at Trial, and Plaintiffs succeeded

on their claims for abuse of process, violations of the FDCPA, claim objection, attorneys’ fees,

and succeeded in part on their claim for damages.167 Plaintiffs succeeded on less than one quarter

of their originally pleaded claims.

        To determine whether to adjust the fee award where a plaintiff succeeded on only some

claims, courts ponder two questions: (1) “did the plaintiff fail to prevail on claims that were unre-

lated to the claims on which he succeeded?”; and (2) “did the plaintiff achieve a level of success

that makes the hours reasonably expended a satisfactory basis for making a fee award?” 168 The

first question considers whether the claims raised were based on the same facts and legal theo-

ries.169 If Plaintiffs’ claims were based on the same facts and legal theories, it would be difficult

for Applicants to separate the hours expended on each claim.170 If, on the other hand, the facts and

theories underlying the claims were distinctly different, those claims should be treated as though




165
    ECF No. 429 at 15–16, ¶ 34. Defendants miscite the ECF No. as 184, but correctly identify the Amended Memo-
randum Opinion as entered on July 31, 2015. The correct ECF No. is 105.
166
    ECF No. 429 at 7, ¶ 16.
167
    ECF Nos. 78, 105, 242.
168
    461 U.S. at 434.
169
    Id.
170
    Id. at 435.
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 29 of 42




they were raised in separate lawsuits and “work on an unsuccessful claim cannot be deemed to

have been ‘expended in pursuit of the ultimate result achieved.’”171

         Defendants’ Motion does not address the first question. Instead, it focuses solely on the

second, arguing that Plaintiffs’ success was minimal. In Hensley, the Supreme Court found that

the district court’s award there may have been reasonable based on the “substantial success” the

plaintiff realized in the case and noted that had the plaintiff succeeded on only one of the six claims

brought, the fee award would have been excessive.172 But, “[t]here is no precise rule or formula

for making these determinations.”173

         Viewing the summary judgment evidence cited by Defendants in the light most favorable

to Applicants, this Court cannot conclude that there is an absence of evidence in the record that

Plaintiffs realized great success. What the evidence shows is that Plaintiffs were successful to

some extent, and most importantly on Plaintiffs’ claims for abuse of process and violations of the

FDCPA. Moreover, as stated in Black, “while the district court must take the degree of success

obtained into account, it would be an abuse of discretion for the district court to reduce [the appli-

cant’s] attorney’s fee award solely on the basis of the amount of damages obtained.” 174 Thus,

Plaintiffs’ small damages award, as Defendants describe it, cannot be the basis on which this Court

measures Plaintiffs’ success in determining whether to reduce any attorneys’ fee award.

         Accordingly, Defendants’ request for entry of summary judgment on the basis that the at-

torneys’ fees are not reasonable compared to the amount of success Plaintiffs realized in the un-

derlying suit is denied.




171
    Id.
172
    Id. at 436.
173
    Id.
174
    732 F.3d 492, 503 (5th Cir. 2013).
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 30 of 42




        b. Whether “special circumstances” justify denying the Applicants’ request for fees
           entirely

        Citing Davis, Defendants contend that the FDCPA does not require the Court to award

Applicants any attorneys’ fees where there are “special circumstances” at play.175 In Davis, the

plaintiff was awarded $1,000 under the FDCPA and subsequently sought approximately $130,000

in attorneys’ fees.176 The court denied the plaintiff’s request, finding that although the defendant

violated the FDCPA and attorneys’ fees are ordinarily justified thereunder as a disincentive to

future similar conduct, it appeared that the litigation was created to garner such fees.177 The court

also found that the plaintiff and her attorney colluded to create the plaintiff’s claim, that the fees

charged were duplicative and excessive, and that the hours billed and the hourly rate were “exces-

sive by orders of magnitude.”178 On appeal, the Fifth Circuit affirmed the lower court’s decision,

finding that the case presented special and unusual circumstances, noting that the court “disap-

prov[es] of utilizing technical violations of the FDCPA solely as a means for generating attorney’s

fees.”179

        Here, Defendants assert that the Applicants had ulterior motives—to recover copious and

unjustifiable attorneys’ fees—in litigating this case, creating special circumstances that justify de-

nial of attorneys’ fees entirely.180 In support, Defendants offer the deposition of Ms. Trevino,

allegedly showing that settlement was impossible because Applicants “constantly and consistently

demanded substantial and wholly unreasonable compensation of [their] fees as part of any settle-

ment” and “[Plaintiffs] were never apprised of any settlement offers.”181 Defendants did not



175
    ECF No. 429 at 14, ¶ 31.
176
    Davis v. Credit Bureau of the South, 908 F.3d 972, 974–75 (5th Cir. 2018).
177
    Id.
178
    Id.
179
    Id. at 981.
180
    ECF No. 429 at 15–16, ¶¶ 34–35, 38.
181
    Id. ¶ 34.
          Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 31 of 42




submit a copy of the deposition in support of their Motion; however, the Court located it in the

Trial record from 2019.182 The cited portion of that deposition, 18:16–31:21, does not support

Defendants’ allegations regarding settlement. Rather, the testimony in that portion relates to De-

fendants’ contention that Plaintiffs lacked “any basic understanding of the basis for this litigation

or their damages,” which Defendant insists “calls into question the Fee Applicants’ motives in

drawing out this litigation.”183 But, Defendants did not cite to the deposition in support of that

contention.

           Nevertheless, Defendants do not point this Court to any legal obligation owed by Appli-

cants to Defendants to apprise Plaintiffs of any settlement offers. Unquestionably, Applicants had

an ethical obligation to Plaintiffs to present them with any such offers, but this Court fails to see

how Applicants’ obligation to their clients translates into an obligation owed to Defendants. Like-

wise, Defendants’ assertion that Plaintiffs’ lack of knowledge about their case or the damages

therein “calls into question” Plaintiffs’ motives does not create special circumstances warranting

the denial of attorneys’ fees either. Again, Applicants surely owed an obligation to their clients to

communicate with them about the case and its progression, but Applicants’ duty to their clients is

not a duty Applicants owe to Defendants. Moreover, some of the questioning contained in the

cited portion of the deposition asks about violations of the automatic stay by name. This Court is

unsurprised that Ms. Trevino, a non-lawyer, wasn’t familiar with the automatic stay. That is pre-

cisely why laypersons hire attorneys: to address the legal problems for which they have little to no

vocabulary for or understanding of.

           Looking to Davis, the trial court found, and the Fifth Circuit agreed, that there was evidence

in the record that the plaintiff colluded with her attorney “in establishing the [FDCPA] cause of


182
      See ECF No. 300, Ex. D-50.
183
      ECF No. 429 at 15–16, ¶ 34; ECF No. 300, Ex. D-50 at 18:16–31:21.
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 32 of 42




action and created the appearance that [the defendant], a Louisiana entity, engaged in debt collec-

tion activities in Texas.”184 Even if Applicants did not apprise Plaintiffs of Defendants’ settlement

offers, that failure does not amount to anything akin to collusion. Plaintiffs’ FDCPA claim was in

no way manufactured and this Court found Defendants in violation thereof.

        Defendants next contend that this matter could have been expeditiously resolved through

motions practice by local counsel using the mechanism set forth in Bankruptcy Rule 3002.1, but

instead Applicants “[chose] a path of prolonged litigation.”185 Caliber’s failure to withdraw the

3002.1 Notice, Defendants continue, must not have risen to the level of “abuse of process” until

after the litigation was filed.186 In support, Defendants offer the trial testimony of Kellett, again

not submitted in support of their Motion, but found on the Court’s docket.187 Defendants argue

that the testimony makes clear that Applicants never reached out to Defendants regarding the

3002.1 Notice before filing this lawsuit.188

        Regardless, there is no requirement in Bankruptcy Rule 3002.1 that a plaintiff first notify

the filer of a 3002.1 notice before filing suit against that entity. The only compulsory notice re-

quirements in 3002.1 apply to the holder of a claim and the trustee. 189 As this Court previously

held, Plaintiffs could have objected to Defendants 3002.1 Notice under Bankruptcy Rule 3002.1(e)

or by bringing an adversary proceeding.190 Nothing required Plaintiffs to object over bringing an

adversary proceeding.191 The case law Defendants cite, Davis, simply does not support a finding




184
    908 F.3d at 979.
185
    ECF No. 429 at 16–17, ¶ 36.
186
    Id.
187
    ECF No. 332 at 64:21–66:20.
188
    ECF No. 429 at 17 n.77.
189
    See FED. R. BANKR. P. 3002.1(b)(1), (c), (f), (g).
190
    Trevino v. HSBC Mortg. Servs. (In re Trevino), 535 B.R. 110, 127 (Bankr. S.D. Tex. 2015).
191
    Id.
          Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 33 of 42




that special circumstances exist to deny attorneys’ fees for violations of the FDCPA in their en-

tirety.

          Accordingly, Defendants’ request for entry of summary judgment on the basis that special

circumstances warrant denial of attorneys’ fees altogether is denied.

      2. Whether Plaintiffs’ claims were complex and novel, and the time spend litigating
         them was unreasonable

          Defendants’ final attack on the reasonableness of Applicants’ fees centers around: (a) De-

fendants’ argument that Applicants engaged in unnecessary discovery and failed motions practice,

accruing astronomical attorneys’ fees without warrant; and (b) certain of Applicants’ time entries.

Defendants maintain that there was nothing complex or novel about this case. The Court interprets

Defendants’ argument regarding novelty and complexity as asking this Court to find that the fees

assessed were excessive based on a lack of novelty and complexity in this case.

          a. Whether Plaintiffs’ claims were novel and complex

          Novelty and complexity matter only insofar as a fee applicant has requested enhancement

of the lodestar amount. An award should be enhanced only in exceptional cases “in which the

issues are so novel or complex that the lodestar amount awarded would not provide a reasonable

fee that would adequately reflect the quality of the representation.”192 While Applicants bear the

burden at trial to show they are entitled to an enhancement of the fee award based on the novelty

and complexity of the case,193 there is no evidence in the Fee Application that Applicants are seek-

ing an enhancement. In fact, the Fee Application notes that the novelty and difficulty of issues is

subsumed in the lodestar.194



192
    Von Clark v. Butler, 916 F.2d 255, 260 (5th Cir. 1990) (citing Pennsylvania v. Delaware Valley Citizens’ Council,
478 U.S. 546, 566–67 (1985)).
193
    Id. (denying the applicant’s request for a fee enhancement because the applicant did not provide sufficient record
evidence of the complexity of the case).
194
    ECF No. 374 at 17.
        Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 34 of 42




           Presumably because of a lack of novelty and complexity, Defendants contend that Plain-

tiffs did not need to engage in such extensive litigation. Defendants insist that Plaintiffs did not

need six years, multiple rounds of depositions, intrusive discovery, or an expert to learn and prove

the basic facts upon which Plaintiffs relied at trial because most of the facts Plaintiffs relied upon

were stipulated.195 The foundation of Plaintiffs’ claims, Defendants maintain, was that Defendants

failed to amend or withdraw the 3002.1 Notice, a fact that this Court agreed with, citing Defend-

ants’ own admissions.196 Defendants cite this Court’s Trial Opinion as evidence of those find-

ings.197

           What is evident from this case is that both parties engaged in extensive litigation and mo-

tion practice, together prolonging this case. Defendants’ attempt to simplify this case and place

blame solely on Plaintiffs for the prolonged litigation does not play well in this Court. Both parties

had a hand in protracting this adversary proceeding. This Court’s Trial Opinion does reflect that

some findings were based on Defendants’ admissions, but a finding of liability is not all this case

is comprised of. For example, Plaintiffs had to respond to Defendants’ two motions to dismiss198

and Defendants’ motion for summary judgment,199 plus, there was extensive satellite litigation

back and forth regarding discovery.

           Applicants attach the declaration of John Rao, an attorney at the National Consumer Law

Center having considerable experience in bankruptcy and mortgage servicing, to their Response.200

Therein, Mr. Rao explains that the issues raised in this case related to Bankruptcy Rule 3002.1

were novel and complex in part because that rule went into effect shortly before this adversary



195
    ECF No. 429 at 17–18, ¶ 39.
196
    Id.
197
    Id. (citing ECF No. 341 at 13, 15).
198
    ECF Nos. 13, 81.
199
    ECF No. 264.
200
    ECF No. 430-1 at 82–95.
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 35 of 42




proceeding commenced.201 The rule was added on April 26, 2011, and this case was filed a little

over two years later. Additionally, Mr. Rao declared that this Court’s decision in In re Trevino,

dismissing Plaintiffs’ claim pursuant to Bankruptcy Rule 3002.1(i) was not a settled interpretation

of law at the time and courts since have disagreed with this Court’s ruling.202 Mr. Rao’s declaration

demonstrates that Applicants’ efforts in litigating an issue that was not well developed in the case

law at the time of this suit were not per se unreasonable. Considering the evidence cited by both

parties, Defendants did not satisfy their burden of pointing this Court to a lack of evidence from

which Applicants could establish that their fees are reasonable considering the novelty and com-

plexity, or lack thereof, of Plaintiffs’ claims. At a minimum, a genuine dispute as to a material

fact remains as to whether Plaintiffs’ claims were complex or novel, and whether the time spent

litigating them was unreasonable.

        Accordingly, Defendants’ request for entry of summary judgment that Plaintiffs’ claims

were not complex or novel, and the time spend litigating them was unreasonable is denied.

        b. Whether Applicants engaged in unnecessary and unwarranted discovery and mo-
           tions practice.

        Defendants also contend that Applicants engaged in unnecessary discovery and motions

practice.203 Defendants point to this Court’s MTD Opinion, arguing that the $44,000 allegedly

incurred for Plaintiffs’ motion to compel is absurd and should be denied where this Court found

that the motion raised meritless “argle-bargle” regarding the form of electronically stored docu-

ments and agreed with Defendants that some of Plaintiffs’ discovery requests were vague, broad,

or burden-shifting.204 Defendants miscite the record. The opinion Defendants intended to refer to


201
    Id. at 88, ¶ 28.
202
    Id. at 88–89, ¶ 29 (citing In re Trevino, 535 B.R. at, 131; In re Couvertier Lopez, 2019 WL 856302 (Bankr. D.P.R.
Feb. 20, 2019); In re Tollstrup, 2018 WL 1384378 (Bankr. D. Or. Mar. 16, 2018); In re Ferrell, 580 B.R. 181 (Bankr.
D.S.C. 2017); In re Howard, 563 B.R. 308 (Bankr. N.D. Cal. 2016)).
203
    ECF No. 429 at 18, ¶ 40.
204
    Id. (citing “July 31, 2015 Opinion,” which is ECF No. 105).
         Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 36 of 42




was entered January 12, 2017, at docket number 184. Additionally, Defendants provide no citation

for the $44,000 figure or show how they arrived at that number. In an affidavit submitted by

Applicants, an associate at the KB Firm declared that she could not determine where that figure

came from, could not determine how Defendants calculated that number, and could not reproduce

it.205

         Where a plaintiff prevails in a lawsuit, “[a]ttorney’s fees are properly awarded even from

plaintiff’s unsuccessful motions practice.”206 Excluding time spent on motions practice that is

without merit, as opposed to merely unsuccessful, may be appropriate.207 This Court’s ruling on

Plaintiffs’ motion to compel does not indicate that it was meritless overall. While the Court denied

several of Plaintiffs’ request, it also granted several requests.208 However, it is true that this Court

referred to Plaintiffs’ requests numbered three through nine as “meritless argle-bargle.”209 Be-

cause of those meritless requests, a reduction in Applicants’ fee for the time spent on the motion

to compel may be justified, but without having any explanation or evidence in the record as to how

Defendants arrived at the $44,000 figure, this Court cannot decide upon any sensical fee reduction

at the summary judgment stage. It merely creates a genuine dispute as to a material fact that must

be resolved by trial on the merits.

         Accordingly, entry of summary judgment as to Defendants’ contention that Plaintiffs en-

gaged in unnecessary and unwarranted discovery and motions practice is denied.

      3. Whether some of Applicants’ specific time entries should be reduced




205
    ECF No. 430-1 at 6, ¶ 7.
206
    Feld Motor Sports, Inc. v. Traxxas, LP, 2016 U.S. Dist. LEXIS 62750, at *28 (E.D. Tex. May 12, 2016) (quoting
Alvarado v. Five Town Car Wash Inc., 2015 U.S. Dist. LEXIS 123057, at *5 (E.D.N.Y. July 23, 2015)).
207
    Id. (nothing that the cases cited by the defendant “excluded time spent on unsuccessful efforts, not because the
motions were unsuccessful, but because the court in those cases, found the motion practice to be without merit.”).
208
    ECF No. 185.
209
    ECF No. 184 at 36.
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 37 of 42




           Finally, Defendants assert that the Court should reduce Applicants’ fees request, if not

completely, in substantial proportions for various reasons.210 The Court considers each argument

in turn.

           a. Whether Applicants’ block-billed time entries should be reduced
           Defendants complain about all entries that were block-billed by Applicants. A time entry

may be denied as vague if multiple services are lumped together without distinguishing the time

spent on each task.211 Block-billed entries are typically reduced because they lack specificity from

which the court can determine their reasonableness and necessity. 212 Where the amount of block-

billed entries are egregious, a court may reduce the fee award by a greater percentage than if block-

billed entries are scarce.213

           Defendants first dispute the following entries: (1) Kellett’s and Megan F. Clontz’s

(“Clontz”) time entries on October 4, 2016, in the amount of $950 and $3,275, respectively and

(2) $3,000 on August 25, 2014, on several general tasks that were aggregated with other work,

allegedly making it impossible for the Court to determine whether the time spent on each task was

reasonable.214 Defendants miscite the record again. Kellett’s time entry on October 4, 2016, was

$950, but Clontz’s was only $375, not $3,275.215 Defendants also object to a fourth set of block-

billed entries alleging that “[t]he KB Firm billed approximately $60,800 to ‘prepare for trial’ with-

out substantiating what those preparations were.”216 Adding all the Fee Application entries con-

taining the inadequate “prepare for trial description,”217 this Court comes up with a total of



210
    ECF No. 429 at 19, ¶ 41.
211
    In re HL Builders, LLC, 2020 Bankr. LEXIS 3055, at *20 (Bankr. S.D. Tex. Oct. 30, 2020) (citing In re Digerati
Tech., Inc., 537 B.R. 317, 334 (Bankr. S.D. Tex. 2015)).
212
    In re Mata, 2020 Bankr. LEXIS 3102, at *26 (Bankr. S.D. Tex. Oct. 29, 2020).
213
    Id.
214
    ECF No. 429 at 19, ¶ 41(citing ECF No. 374-1, at 57 and 42, respectively).
215
    ECF No. 374-1 at 57.
216
    See id. at 121–24.
217
    Id.
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 38 of 42




$65,910. The Court cannot determine how Defendants arrived at the $60,800 figure. The discrep-

ancies between the amounts contained in the Fee Application and the amounts Defendants set forth

in their Motion created a genuine dispute of material fact that can only be resolved after a trial on

the merits.

        Accordingly, Defendants’ request for entry of summary judgment as to Applicants’ block-

billed time entries is denied.

        b. Whether certain of Applicants’ fees from December 2013 through March 21, 2016
           should be reduced

        Defendants complain that “[Plaintiffs] perfunctorily claim it was impossible to differentiate

between work performed on their claims against HSBC versus their claims against the Caliber

Parties.”218 “Overall,” Defendants continue, “Applicants seek to have the [Defendants] pay 100%

of the fees and expenses for matters Applicants claim cannot be attributed solely to [Defendants]

or HSBC—totaling at least $73,560 in fees and $3,675 in expenses.”219 Defendants cite Kellett’s

declaration, which states: “[f]rom December 2013 through July 7, 2014, [the KB Firm] incurred

$17,300 in fees and seeks payment of $3,675.00 in fees related to general matters with respect to

the litigation as a whole that could not be attributed solely to either [Defendants] or HSBC.”220

Kellett’s declaration also states, “From July 8, 2014 through March 21, 2016, [the KB Firm] in-

curred $76,550.00 in fees and seeks payment of $56,210.00 in fees related to general matters with

respect to the litigation as a whole that could not be divided between [Defendants] and HSBC.”221

        On the KB Firm’s own admission that it could not attribute the amounts billed from De-

cember 2013 through July 7, 2014, and July 8, 2014 through March 21, 2016, to either Defendants




218
    ECF No. 429 at 19, ¶ 42 (citing ECF No. 374-1 at 5, 10).
219
    Id. (citing 374-1 at 5, 10).
220
    ECF No. 374-1 at 6, ¶ 23.
221
    Id. at 11, ¶ 50.
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 39 of 42




or HSBC, this Court finds that a reduction of the amounts requested by 50% is appropriate. For

fees between December 2013 and July 7, 2014, the KB Firm billed $17,350 and wrote off

$13,675.222 The KB Firm requests only $3,675 for that time.223 If the KB Firm carries its burden

at trial to show that those fees are reasonable and necessary, it will be awarded no more than

$1,837.50 against Defendants. Additionally, the KB Firm indicated that it incurred $495.99 in

expenses for that same time.224 If the KB Firm carries its burden at trial, it will be awarded no

more than $247.99 against Defendants for expenses during that time. For fees between July 8,

2014, and March 21, 2016, the KB Firm billed $76,555 in fees and wrote off $20,345 of those

fees.225 The KB Firm seeks reimbursement of $56,210 in fees.226 If the KB Firm carries its burden

at trial, it may recover no more than $28,105 of those fees against Defendants. The KB Firm

additionally incurred $3,743.12 in expenses during that time. Again, if the KB Firm carries its

burden at trial, it may be awarded no more than $1,871.56 against Defendants.

         Lastly, Defendants contend: “[we] filed two motions to dismiss [Plaintiffs’] claims, while

HSBC actually filed a motion for judgment on the pleadings and a separate motion to dismiss.

Those were separate motions that required separate responses; yet [Plaintiffs] have inexplicably

attempted to bill the entirety of that time—approximately $58,000—against [us].”227 In support,

Defendants cited to ECF No. 374-1 at 42–44 (related to a discovery motion and HSBC’s Motion

for Judgment on the Pleadings); 44–45 (related to the motions to dismiss); 46 (related to a status

conference); and 47 and 53 (related to mediation).228 Of the “approximately $58,000,” Defendants


222
    Id. at 6, ¶ 23.
223
    Id.
224
    Id. at 7, ¶ 25.
225
    Id. at 11, ¶ 50.
226
    Id.
227
    ECF No. 429 at 19, ¶ 42 (citing ECF No. 374-1 at 42–44 (related to discovery motion and HSBC’s Motion for
Judgment on the Pleadings); 44-45 (related to the motions to dismiss); 46 (related to a status conference); and 47 and
53 (related to mediation)).
228
    Id.
          Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 40 of 42




complain about, this Court was only able to find $35,890 using Defendants’ cites. Again, these

discrepancies create a genuine dispute as to a material fact that cannot be resolved on summary

judgment but only after a trial on the merits.

           Accordingly, Defendants’ request for entry of summary judgment on this ground is denied.

           c. Whether Applicants’ fees should be reduced for excessive amounts of time spent
              on certain tasks
           Defendants complain that Applicants “spent an excessive amount of time on several addi-

tional matters.”229 Defendants complain of seven entries specifically: (i) approximately $11,000

to draft Plaintiffs’ Second Amended Complaint; (ii) approximately $15,000 to respond to [Defend-

ants’] motion to dismiss; (iii) approximately $33,000 to prepare two motions for sanctions, one of

which was withdrawn and the other apparently never filed; (iv) approximately $22,000 preparing

for and deposing a Caliber corporate representative; (v) approximately $14,000 reviewing the dep-

osition of Caliber’s first corporate representative; (vi) approximately $25,000 preparing to file a

summary judgment motion; and (vii) approximately $7,000 drafting a sur-reply in opposition to

[Defendants’] summary judgment motion, which appears not to have been filed. 230

           Defendants do not identify for this Court what standard it should use in deciding whether

these fees are excessive; they merely make the bald claim that the fees are excessive. All the

identified entries reflect is that Applicants charged certain amounts for the specified activities.

That evidence in no way demonstrates to this Court that there is a lack of evidence from which

Applicants will be able to prove that those fees were reasonable and necessary.

           Accordingly, Defendants have not met their summary judgment burden as to their laundry

list of alleged excessive fees and their request for summary judgment on this ground is denied.



229
      Id. at 19–20, ¶ 43.
230
      Id. (citing ECF No. 374-1 at 43).
       Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 41 of 42




        d. Whether the KB Firm is entitled to charge out-of-town rates

        For the first time in their reply brief, Defendants contend that the KB firm is not entitled to

charge out-of-town rates and that the prevailing rates for attorneys in the Rio Grande Valley are

the proper, applicable rates.231 As a matter of law, Defendants are not entitled to summary judg-

ment on this argument because “arguments raised for the first time in a reply brief are generally

waived.”232

        Accordingly, as a matter of law, Defendant’s request for summary judgment regarding Ap-

plicants’ use of out-of-town rates is denied.

D. Whether Applicants are entitled to summary judgment as to certain of Defendants’
   claims

        In their sur-reply, Applicants urge this Court to summarily find in their favor, pursuant to

Federal Rule of Civil Procedure 56(f)(1), incorporated by Federal Rule of Bankruptcy Procedure

7056, the following:

        (1) Plaintiffs are entitled to recover their reasonable attorneys’ fees and expenses

             of this litigation based on this Court’s prior award of fees and expenses pursuant

             to 11 U.S.C. § 105(a) and 15 U.S.C. § 1692k(a)(3), which is the “law of the

             case.” The only remaining disputed issue of fact is the dollar amount of Plain-

             tiffs’ attorneys’ fees and costs;

        (2) Plaintiffs may also recover their reasonable attorneys’ fees and expenses for

             defending their fee application; and

        (3) There is no “proportionality” analysis that applies to this Court’s assessment of

             the amount of Plaintiffs’ attorneys’ fees in this case.


231
  ECF No. 431 at 7, ¶ 10.
232
  Jones v. Cain, 600 F.3d 527, 541 (5th Cir. 2010) (citing United States v. Jackson, 426 F.3d 301, 304 n.2 (5th Cir.
2005) (“Arguments raised for the first time in a reply brief . . . are waived.”)).
          Case 13-07031 Document 445 Filed in TXSB on 09/10/21 Page 42 of 42




Rule 56(f)(1) states, “[a]fter giving notice and a reasonable time to respond, the court may grant

summary judgment for a nonmovant.”

           In Part B above, this Court already found that this Court’s decision to award reasonable

and necessary attorneys’ fees and expenses pursuant to 11 U.S.C. § 105(a) and 15 U.S.C.

§ 1692k(a)(3) is the law of the case. Plaintiffs’ summary judgment request as to their right to

recover fees and expenses for the defending the fee application is denied.233 This Court also found

that there is no proportionality requirement in the Fifth Circuit.234

           Accordingly, pursuant to Rule 56(f)(1), notice is hereby given to Defendants of the Court’s

intention to grant summary judgment for Applicants on item numbers one and three above. De-

fendants have twenty days from the entry of the order accompanying this memorandum opinion

to respond to the Court’s notice. Applicants are granted twenty days from the date of Defendants’

response, if any, to reply. No other briefing will be accepted on the matter.

                                          V. CONCLUSION

           A judgement consistent with this memorandum opinion will be entered on the docket sim-

ultaneously herewith.



             SIGNED September 10, 2021



                                                         __________________________________
                                                                   Eduardo Rodriguez
                                                             United States Bankruptcy Judge




233
      See Part IV(B) supra.
234
      See Part IV(C)(1)(a)(i) supra.
